     Case: 3:20-cv-00185-MPM-JMV Doc #: 19 Filed: 02/11/21 1 of 1 PageID #: 901




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION

DAVID DEWAYNE MOORE, JR.                                                             PLAINTIFF

v.                                              CIVIL ACTION NO.: 3:20-cv-185-MPM-JMV

ANDREW SAUL, COMMISSIONER OF THE
SOCIAL SECURITY ADMINISTRATION                                                     DEFENDANT


                          ORDER GRANTING MOTION TO SEAL

       THIS CAUSE having come on for hearing on the Defendant’s Unopposed Motion [ECF

No. 18] to Seal the Social Security Transcript [ECF No. 8] and this Court, having considered the

same and being fully advised in the premises, and noting that Plaintiff has no objection, is of the

opinion that said Motion is well taken and should be, and the same is, hereby granted.

       IT IS, THEREFORE, ORDERED that because the Social Security Transcript [ECF No. 8]

inadvertently contains certain information that has no relevance herein, the Clerk is directed to

permanently seal it. Defendant has filed a redacted copy of the Social Security Transcript at docket

entry No. 17.

       This 11th day of February, 2021.



                                                     /s/ Jane M. Virden
                                                     UNITED STATES MAGISTRATE JUDGE
